Exhibit 10.1

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Second Amendment to

Transdermal Fentanyl Agreements

This Second Amendment to the Transdermal Fentanyl  Agreements (this “Second
Amendment”) is made and entered into as of June 26, 2015 (the “Second Amendment
Effective Date”), by and between Par Pharmaceutical, Inc., a Delaware
corporation having a place of business at One Ram Ridge Road, Spring Valley, NY
10977 (“Par”),  and Corium International, Inc., a Delaware corporation having a
place of business at 235 Constitution Drive, Menlo Park, CA 94025
(“Corium”).   Each of Par and Corium is a “Party” and collectively, the
“Parties”).

RECITALS

A. The Parties entered into that certain Amendment to Transdermal Fentanyl
Agreements, dated July 24, 2013, pursuant to which the Parties agreed to amend
(i) that certain Product Development, Collaboration and License Agreement, dated
as of May 11, 2002 and amended as of November 12, 2003, September 28, 2007, July
24, 2013 and November 19, 2013 (the “Collaboration Agreement”) and (ii) that
certain Manufacturing and Supply Agreement for Transdermal Fentanyl, dated
November 12, 2003 and amended as of July 24, 2013 (the “Supply Agreement” and,
together with the Collaboration Agreement, the “Agreements”). 

B. The Parties have now agreed to further amend the Agreements with this Letter
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained herein, and intending to be mutually bound thereby, the Parties hereby
agree to amend the Agreements as follows. Unless otherwise defined in this
Amendment, capitalized terms used herein will have the same meaning as in the
Agreements.

AGREEMENT

1.



Pricing Change.  The Parties hereby agree that as of the Second Amendment
Effective Date that the transfer price for the currently marketed Licensed
Product will be revised as more fully set forth in the Pricing Addendum attached
hereto as Exhibit A.

2.



Termination of Royalty Obligations.  As of the Effective Date, the royalty
obligations set forth in the Agreements shall be terminated. For clarity, Par
shall only be obligated to pay the pricing set forth in Addendum A to Corium for
any Product purchased after the Effective Date. 

3.



Effects of Royalty Termination. Notwithstanding anything to the contrary, as of
the Effective Date the following provisions shall apply:

a.



Royalties will be paid on all purchase orders placed prior to the Second
Amendment Effective Date.

b.



All true-ups relating to sales prior to the Second Amendment Effective Date
shall cease. For clarity the last true up under the Agreements shall be the true
up of March 31, 2015.



--------------------------------------------------------------------------------

 

c.



Par will cooperate with reasonable regulatory requests (such cooperation not to
be unreasonably withheld) to implement an agreed upon cost savings plan.

d.



Par shall retain exclusive rights to the Fentanyl Reservoir patch (a
reservoir-based fentanyl patch that is the AB-rated generic equivalent to
DURAGESIC®) which is being manufactured and delivered as of the Second Amendment
Effective Date.  Any exclusive rights of Par related to any Product other than
such Fentanyl Reservoir patch shall hereby be terminated.

e.



The contractual minimum requirement for insurance related to fentanyl claims
shall be amended to $[*] ($[*]) for both Parties.

4.



No Further Amendments:  Except as expressly amended by the provisions hereof,
the Agreements remain in full force and effect and binding on the Parties
hereto.  Corium hereby acknowledges and agrees that there are no outstanding or
accrued payment obligations in respect of the Matrix Product under any of the
Agreements owed by Par as of the Effective Date.

5.



Counterparts.  This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same
agreement.  This Letter Agreement may be executed and delivered by facsimile or
other means of electronic transmission pursuant to which the signature of or on
behalf of a Party can be seen and upon such delivery the facsimile or other
electronic transmission signature will be deemed to have the same effect as if
the original signature had been delivered to the other Party.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their duly authorized officers in acceptance of
its terms:

 

 

Par Pharmaceutical, Inc.

Corium International, Inc.

 

 

By: /s/ Chad Gassert                                             

 

 

By: /s/ Christina Dickerson                                 

Print Name:  Chad Gassert                                   

Print Name:  Christina Dickerson                       

Title: SVP Business Development                        

Title: VP, Corporate Development                     

 

 

 





Confidential Treatment Requested

--------------------------------------------------------------------------------

 



 

EXHIBIT A

Pricing Addendum

 

[*]



Confidential Treatment Requested

--------------------------------------------------------------------------------